Case 0:20-cv-60719-WPD Document 183-2 Entered on FLSD Docket 09/10/2021 Page 1 of 4




    From: Arnold.Benoot@saffelberg.com
    Sent: May 24, 2021 21:01
    To: gene@gk-ad.com
    Subject: RE: Ectosense follow up

    Dear Gene,

    Thanks for following up. We have indeed instructed specialized counsel to prepare a memo on the
    risks for Saffelberg and are following up expeditiously. Saffelberg takes this information very
    seriously. I will follow up tomorrow with our counsel.

    Kind regards,

    Arnold


    Van: Gene Kleinhendler <gene@gk-ad.com>
    Verzonden: maandag 24 mei 2021 15:33
    Aan: Arnold Benoot <Arnold.Benoot@saffelberg.com>
    Onderwerp: Re: Ectosense follow up

    Arnold,
    I hope all is well. I'm following up on my last letter. I would like to receive your confirmation that an
    independent expert has been engaged by Saffelberg to examine the various allegations made in my
    previous correspondence.
    I am concerned that Saffelberg may not be progressing expeditiously in this matter and the ongoing
    violations continue unabated. Time is of the essence. It is vital that Saffelberg act quickly in this
    regard or at a minimum require that the ongoing claims made by Ectosense of its product's eligibility
    for reimbursement desist until Saffelberg completes it review.  
    I look forward to receiving your confirmation.
    Best regards
    Gene


    Sent from my BlackBerry - the most secure mobile device
     From: Arnold.Benoot@saffelberg.com
     Sent: May 11, 2021 16:08
     To: gene@gk-ad.com
     Subject: RE: Ectosense follow up


    Dear Gene,
Case 0:20-cv-60719-WPD Document 183-2 Entered on FLSD Docket 09/10/2021 Page 2 of 4


    Thank you – i will review with specialized counsel.

    Br,

    Arnold


    Van: Gene Kleinhendler <gene@gk-ad.com>
    Verzonden: maandag 10 mei 2021 10:51
    Aan: Arnold Benoot <Arnold.Benoot@saffelberg.com>
    Onderwerp: Re: Ectosense follow up

    Arnold,
    I hope all is well. Please see attached.
    Best
    Gene

    Sent from my BlackBerry - the most secure mobile device
     From: gene@gk-ad.com
     Sent: May 3, 2021 12:43
     To: arnold.benoot@saffelberg.com
     Subject: Re: Ectosense follow up


    Hi Arnold,
    I appreciate Saffelberg's willingness to have a third party expert review the matters raised in my
    letter.
    I will send you a detailed description of the various misrepresentations later this week.
    Best regards
    Gene

    Sent from my BlackBerry - the most secure mobile device
     From: Arnold.Benoot@saffelberg.com
     Sent: April 29, 2021 21:23
     To: gene@gk-ad.com
     Subject: RE: Ectosense follow up


    Dear Mr. Kleinhendler,

    Thank you for your note and follow-up. Saffelberg takes your input seriously, and will engage US
    counsel to review.
    After initial analysis however, we have the following question:

    Are you aware of alleged misrepresentations in Ectosense's FDA filing, and if so can you inform us of
    specific elements? Before we commission specialised third party review we would need to
    understand the scope of the potential issue.

    We value your discretion.
Case 0:20-cv-60719-WPD Document 183-2 Entered on FLSD Docket 09/10/2021 Page 3 of 4


    Best regards,

    Arnold


    Van: Gene Kleinhendler <gene@gk-ad.com>
    Verzonden: donderdag 29 april 2021 14:27
    Aan: Arnold Benoot <Arnold.Benoot@saffelberg.com>
    Onderwerp: Re: Ectosense follow up

    Hi Arnold,
    I'm following up on my letter to you of April 22. Please let me know if you would like to discuss. I
    am hopeful that Saffelberg will carry out it's legal responsibility as requested in my letter and we can
    avoid any further action in this matter.
    Best regards
    Gene

    Sent from my BlackBerry - the most secure mobile device
     From: gene@gk-ad.com
     Sent: April 22, 2021 17:14
     To: arnold.benoot@saffelberg.com
     Subject: Re: Ectosense follow up


    Arnold,
    Please see attached. I'd be happy to discuss further at your convenience.
    Best regards
    Gene

    Sent from my BlackBerry - the most secure mobile device
     From: gene@gk-ad.com
     Sent: April 20, 2021 15:17
     To: arnold.benoot@saffelberg.com
     Subject: Re: Ectosense follow up


    Hi Arnold,
    Thank you for following up. I should have my memo to you before the end of this week.
    Best regards
    Gene

    Sent from my BlackBerry - the most secure mobile device
     From: Arnold.Benoot@saffelberg.com
     Sent: April 20, 2021 15:01
     To: gene@gk-ad.com
     Subject: Ectosense follow up


    Dear Mr Kleinhendler,

    I refer to our discussion of last week re Ectosense.
Case 0:20-cv-60719-WPD Document 183-2 Entered on FLSD Docket 09/10/2021 Page 4 of 4


    Unless I’m mistaken, I believe you were going to send me a short memo re the potential liability of
    PE investors towards US governmental agencies.

    Looking forward to receiving your feedback.

    Sincerely,


    Arnold Benoot*
    General Counsel
    Tel.: +32 2 793 25 56
    Fax: +32 2 793 25 59
    Mobile: +32 472 90 00 25
                                                                                   Oplombeekstraat 6
                                                                                       B-1755 Gooik
    arnold.benoot@saffelberg.com                                                  www.saffelberg.com
    *Representative of Themis Consulting & Advisory BV




    The contents of this e-mail, including any attachments, are strictly confidential and are intended solely for the addressee(s). Any
    distribution, copying or dissemination of this message is expected to be in conformity with all legal and regulatory stipulations
    governing the use and distribution of information. If you are not the intended addressee, or have otherwise received this e-mail in
    error, please inform the sender by return e-mail and immediately delete this e-mail, including any attachments. Any copying,
    distribution or dissemination of this e-mail and its attachments for any purpose is strictly prohibited. The author of this e-mail has
    taken every effort to ensure that the information and advice provided are accurate and up-to-date, based upon the information
    available at the time of sending of the e-mail. The information and advice can only be binding upon Saffelberg Investments NV
    provided this is clearly indicated as such in the message and is at all times subject upon the information made available to us.
    Although all reasonable care has been taken to ensure that this e-mail and – if included - any attachments are free of malicious
    software such as viruses, no such guarantee is offered.
     -= Please consider the environment before printing this e-mail =-
